DISMISS and Opinion Filed March 8, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00906-CV

                                ISAAC SERUNJOJI, Appellant
                                          V.
                                CHATEAU DE VILLE, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-03883-B

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated August 9, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that the failure to do so would

result in dismissal of this appeal. Also by postcard dated August 9, 2018, we informed appellant

the docketing statement in this case was due and cautioned him that the failure to file the docketing

statement within ten days might result in a dismissal of this appeal without further notice.

       On October 10, 2018, we notified the Dallas County Clerk that the clerk’s record was past

due and instructed the clerk to file the record. When it was not filed, we then ordered the Dallas

County Clerk to file (1) the clerk’s record or (2) written verification appellant had not paid or made

arrangements to pay for the record and appellant had not been found entitled to proceed without
payments of costs. In the order, we cautioned appellant that we would dismiss the appeal without

further notice if we received verification from the clerk that appellant had not paid or made

arrangements to pay for the record. By letter dated February 22, 2019, the Dallas County clerk

informed the Court that the record had not been filed because appellant had not paid or made

arrangements to pay for the record. That same day, we again notified appellant, directing him to

provide verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation he had been found entitled to proceed without payment of costs. We also cautioned

him that if the Court did not receive the required documentation within ten days, the Court would

dismiss the appeal for want of prosecution without further notice. To date, appellant has not paid

the filing fee, provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



180906F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ISAAC SERUNJOJI, Appellant                       On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
 No. 05-18-00906-CV       V.                      Trial Court Cause No. CC-18-03883-B.
                                                  Opinion delivered by Chief Justice Burns,
 CHATEAU DE VILLE, Appellee                       Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CHATEAU DE VILLE recover its costs, if any, of this
appeal from appellant ISAAC SERUNJOJI.


Judgment entered March 8, 2019




                                            –3–